Citation Nr: 0715485	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The veteran served on active duty from June 1955 to April 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died in July 1999 and, at the time of his 
death, he was not receiving VA compensation or pension 
benefits.

2.  A death certificate reflects that the veteran died due to 
coronary artery disease in July 1999.

3.  Cardiovascular disease was not manifested during service 
or within one year of separation.

4.  Competent evidence showing a nexus between the veteran's 
cause of death, coronary artery disease, and service has not 
been presented.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2003 essentially complied with statutory notice 
requirements as outlined above, except as to notice of the 
disability rating and effective date elements.  However, this 
error is non-prejudicial as the weight of the evidence is 
against the claim, as discussed below.
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, a death certificate, and terminal medical records 
have been associated with the claims folder.  Additionally, 
VA obtained a medical opinion, which has been associated with 
the claims folder.  The appellant indicated in a May 2003 
statement that she had no further evidence to submit.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Cause of Death

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). 38 C.F.R. § 3.303(a) 
(2006).  Cardiovascular disease, to include hypertension, 
shall be presumed to have been incurred in service although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2006).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2006).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2006).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the appellant argues that the veteran had 
coronary artery disease in service as evidenced by an 
abnormal ECG reading during service.  A death certificate 
shows that the veteran died in July 1999 due to coronary 
artery disease.  No other causes are listed.

Service medical records reflects that, in January 1976, an 
ECG was interpreted as showing inferior wall T wave changes 
consistent with subendo cardial infarction or ischemia.  A 
cardiology consultation was requested.  On cardiology 
consultation, the veteran denied chest discomfort, shortness 
of breath, and chest palpitations.  There was no significant 
cardiac history.  The impression was normal patient with EKG 
variant.  Also, an episode of hypertension was noted but 
blood pressure was normal at the time of separation.  
February 1976 service retirement examination reflects a 
diagnosis for EKG variant.

Private medical records show that the veteran was admitted to 
the emergency room in July 1999 with a cardiac arrest after 
he passed out at work and was unresponsive.  Past medical 
history showed hypertension and type II diabetes, under 
control, and renal insufficiency.  The veteran underwent 
renal failure after admission, and multi-system failure.  The 
veteran was taken off a respirator and expired.  The final 
diagnoses were acute cardiac arrest, acute myocardial 
infarction, cardiac arrhythmia, acute renal failure, cerebral 
anoxia, history of hypertension, history of type II diabetes, 
hypotension, gastrointestinal bleeding, and history of 
hyperlipidemia.

VA obtained a medical opinion in December 2004 concerning 
whether there was a nexus between the EKG shown in service 
and coronary artery disease, the cause of the veteran's 
death.  A VA physician concluded that "I can find no direct 
link between his [the veteran's] EKG variant found documented 
and fully evaluated in 1976 and the terminal event that lead 
to his fatal heart attack."  The physician noted that there 
was no evidence that the veteran had coronary or heart 
disease in service and, although there was one episode of 
hypertension in service, blood pressure was normal at the 
time of separation.

In weighing the appellant's statements, the veteran's 
terminal treatment records, and the VA medical opinion, the 
Board concludes that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  Essentially, competent evidence showing a nexus 
between the veteran's cause of his death and service has not 
been presented.  The veteran died suddenly from coronary 
artery disease.  Coronary artery disease is not shown in 
service or within the initial post separation year.  Although 
an EKG variant was diagnosed on retirement examination and 
there was one episode of hypertension in service, the veteran 
was described as a normal patient on the cardiology 
consultation and blood pressure was normal at separation.

Moreover, competent evidence has not been presented 
attributing the veteran's cause of death, coronary artery 
disease, to service including the diagnosis for an EKG 
variant.  The VA medical opinion dated December 2004 found 
that there was no link between the cause of death and the EKG 
variant shown in service.  The appellant is not competent to 
provide a medical opinion as to the cause of the veteran's 
death.  Bostain v. West, 11 Vet.App. 12, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").

In reaching this determination, the Board notes that the 
January 1976 ECG was initially read as being consistent with 
subendo cardial infarction or ischemia.  However, upon 
further review and testing it was determined that the 
findings were a normal variant rather than indicative of 
underlying pathology.  This was the in-service determination 
and the opinion reached in 2004 by another medical 
professional.

In regard to the veteran's blood pressure during service, a 
blood pressure reading of 180/70 was recorded during a Bruce 
Protocol examination.  However, a single elevated blood 
pressure reading does not establish the presence of chronic 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days).  The examiner determined that the 
blood pressure was normal at separation and it was determined 
that there was no significant coronary or cardiac disease 
during service.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


